Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters:
Claim Objections
Claims 1-3, 5-6 and 12-16 are objected to because of the following informalities:   
In claim 5: the term: “The coffee brewing machine of claim 4” as cited in line 1, should be changed to -- The coffee brewing machine of claim 1--. 
In claims 8-9: the status should be changed to “canceled”.
In claims 10: the status should be changed to “canceled” because claim 7 has been canceled.
In claim 13: the term: “The coffee brewing machine of claim 4” as cited in line 1, should be changed to -- The coffee brewing machine of claim 1--. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


	The following is an examiner’s statement of reasons for allowance: 
	Allowance of claims 1-3, 5-6, 12 and 14-16 is indicated because: the prior art of record does not anticipate or render fairly obvious in combination with all the additional elements of the claimed invention such as a first hole on the side of the filter unit housing for receiving air from a hand air pump and a second hole on the side of the filter unit housing for venting air from within the hollow interior of the first chamber or second chamber and wherein the first hole and the second hole are on opposing sides of the coffee filter as cited in the independent claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/14/2022